DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 09/12/2019, 11/26/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
 	The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes 

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 6, 8-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claims 6 and 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 	The dependent claims are rejected for the reasons as claim 8 from which they depend.

	Claim 20 recites the limitation "a device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 20 recites the limitation "an electrical energy store or an electrical intermediate circuit” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 21 recites the limitation "an arrangement" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 22 recites the limitation "a vehicle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 22 recites the limitation "a supply network" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 23 recites the limitation "a device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 23 recites the limitation "an electrical energy store or an electrical intermediate circuit” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 	The dependent claims are rejected for the reasons as claim 15 from which they depend.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1-3, 5, 7, 20, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daigo et al. US Pub 2016/0344217 (hereinafter Daigo).
 	Regarding claim 1, Daigo teaches a device for at least partially discharging an electrical energy store or an electrical intermediate circuit (fig. 3, element 4; electrical storage element), comprising a discharge path (see fig. 3 below) which extends between a first junction point and a second junction point (see reproduced fig. 3 below) and includes a setting device (fig. 3, element 3) and an adjusting device (¶ 0067; a discharge resistor), 
 	wherein the electrical energy store or the electrical intermediate circuit (fig. 3, element 4) is electrically conductively connectable or connected to the discharge path via the first junction point and the second junction point (see reproduced fig. 3 below), 
¶ 0052; turn on the switch element 4, and causes the electrical storage element 4 to be brought into a short circuit condition and discharged), a temperature of the setting device changes due to the discharge (¶ 0037-0038; when the switch element 3 is energized, the temperature of the switch element is changed), and
    PNG
    media_image1.png
    672
    1019
    media_image1.png
    Greyscale

 	comprising a control device (fig. 3, elements 1 and 2; a control unit and a constant current output unit 2) connected to the setting device (fig. 3, element 3) in a signal-conducting manner (¶ 0039; the constant current output unit 2 outputs the drive current of the switch element 3…by turning on the switch element 3), 
 	wherein the setting device can be (interpreted as “can be” or “cannot be”) brought into an electrically non-conductive open position and into an electrically 
 	Regarding claim 2, Daigo teaches the device characterized in that a shutoff temperature is predefinable, wherein the setting device can be (interpreted as “can/cannot be”) brought into the open position with the aid of the control signal when the shutoff temperature is reached (¶ 0073; based on the control signal).
 	Regarding claim 3, Daigo teaches the device characterized in that the adjusting device is essentially an ohmic resistance (¶ 0067; a discharge resistor).
	Regarding claim 5, Daigo teaches wherein the setting device (fig. 3, element 3; the switch element) comprises a control terminal (must include a gate/a control terminal), wherein the control terminal is connected to the control device (fig. 3, element 2) in a signal-conducting manner in order to receive the control signal (¶ 0062; based on the control signal).
	Regarding claim 7, Daigo teaches wherein the device comprises a temperature sensor, wherein the temperature sensor is arranged in or on the setting device, wherein the temperature sensor ascertains the temperature of the setting device and signals the temperature to the control device (¶ 0069).  
 	Regarding claim 20, Daigo teaches an arrangement comprising a device (comprising: fig. 3, elements 1, 2, 5), and an electrical energy store or an electrical intermediate circuit (fig. 3, element 4), wherein a first pole of the electrical energy store or of the electrical intermediate circuit is electrically conductively connected to the first junction point of the device, and a second pole of the electrical energy store or of the 
 	Regarding claim 23, Daigo discloses the use of a device at least partially discharging an electrical energy store or an electrical intermediate circuit (fig. 3, element 4), wherein a first pole of the electrical energy store or of the electrical intermediate circuit is or becomes electrically conductively connected to the first junction point of the device (see fig. 3; when the elements 1, 2, 3, 5 are connected to the element 4), and a second pole of the electrical energy store or of the electrical intermediate circuit is or becomes electrically conductively connected to the second junction point of the device (see fig. 3).
 	
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 6, 8-10, 15-19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daigo et al. US Pub 2016/0344217 (hereinafter Daigo) in view of Wind (WO2019/158748A1)
 	Regarding claim 4, Daigo does not disclose wherein the setting device and the adjusting device are connected in series in the discharge path.
 	However, Wind discloses a discharge device (6) further includes a setting device (fig. 1, element 10) and an adjusting device (fig.1, element 12) are connected in series (Wind, ¶ 0025). 
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Daigo to incorporate the teaching of Wind by serially connecting an additional discharge resistor to the transistor [setting device], because it would be advantageous to efficiently discharge the electrical storage element and further prevent overheating the switch element.
 	Regarding claim 6, Daigo does not teach wherein the setting device comprises a transistor, preferably a field-effect transistor, particularly preferably a metal-oxide-semiconductor field-effect transistor, wherein the control signal is a control voltage, wherein the control voltage is present at the control terminal of the transistor.
 	Wind further discloses the discharge switch is in particular a power transistor or a MOSFET in ¶ 0011.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Daigo to incorporate with the teaching of Wind by using a MOSFET as the switching element, because it would be advantageous to 
 	Regarding claim 8, Daigo does not teach wherein the control device-comprises at least one temperature-dependent component, wherein the at least one temperature-dependent component is thermally coupled to the setting device, preferably in a thermally conductive manner, whereby the temperature of the setting device can be transmitted to the at least one temperature-dependent component, wherein the control signal is dependent on the temperature of the at least one temperature-dependent component.
 	However, Wind further discloses wherein the control device-comprises at least one temperature-dependent component (fig. 1, element 20), wherein the at least one temperature-dependent component is thermally coupled to the setting device (fig. 1, element 10), preferably in a thermally conductive manner [¶ 0027], whereby the temperature of the setting device can be (interpreted as “can/cannot be”) transmitted to the at least one temperature-dependent component, wherein the control signal is dependent on the temperature of the at least one temperature-dependent component (¶ 0029).
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Daigo to incorporate with the teaching of Wind by using the NTC resistor 20 in the controller, because it would be advantageous to cool down the controller sufficiently without substantially increase the manufacturing cost.
 	Regarding claim 9, Daigo in view of Wind teaches wherein the at least one temperature-dependent component is a temperature-dependent resistor (Wing, fig. 1, element 20).
	Regarding claim 10, Daigo in view of Wind teaches wherein the control device comprises a first voltage divider including two series-connected resistors (Wind, 20, 22), wherein one of the two resistors is the temperature-dependent resistor (Wind, 20), wherein the control voltage is dependent on the dominant voltage between the two resistors (Wind, see fig. 1).
 	Regarding claim 15, Daigo in view of Wind further teaches wherein DC voltage is present on an input side of the first voltage divider (Wind, fig. 1, elements 20, 22), wherein, preferably, the DC voltage is adjustable.
 	Regarding claim 16, Daigo in view of Wind further teaches wherein the control device comprises a stabilizing circuit (Wind, fig. 1, element 23), preferably in the form of a shunt regulator or a series regulator, wherein the DC voltage can be (interpreted as “can/cannot be”) made available via the stabilizing circuit.
	Regarding claim 17, Daigo in view of Wind further teaches wherein the stabilizing circuit comprises a stabilizing resistor (Wind, fig. 1, element 32) and a Zener diode (33) connected thereto in series (see fig. 1 of Wind), wherein the dominant voltage between the stabilizing resistor and the Zener diode is the DC voltage present on the input side of the first voltage divider (Wind; 20, 22).
 	Regarding claim 18, Daigo in view of Wind further teaches wherein the control device comprises a bypass circuit (Wind, fig. 1, element 24), wherein the Zener diode can be (interpreted as “can/cannot be”) bypassed with the aid of the bypass circuit.
Regarding claim 19, Daigo in view of Wind further teaches wherein the bypass circuit comprises a bypass transistor (Wind, 30), wherein the bypass transistor (30) is connected in parallel to the Zener diode (23).
 	Regarding claim 21, Daigo in view of Wind discloses a supply network for a vehicle, in particular an electric vehicle or a hybrid vehicle, comprising an arrangement (¶ 0022-0023).
 	Regarding claim 22, Daigo in view of Wind discloses a vehicle comprising a supply network (fig. 1, element 1).
 	 
Allowable Subject Matter
 	Claims 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        03/26/2021